 

Exhibit 10.2

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of October 15, 2018, by and between Iconix Brand
Group, Inc., a Delaware corporation (the “Company”), and Peter Cuneo
(the “Executive”).

 

WITNESSETH

 

WHEREAS, the Company previously employed the Executive as its Interim Chief
Executive Officer pursuant to that certain Employment Agreement, dated as of
June 15, 2018 by and between the Company and Executive (as amended, the
“Previous Employment Agreement”);

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, pursuant to the terms as provided herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree as follows:

 

1.            Engagement of Executive; Duties. During the Term (as hereinafter
defined in Section 3 below), the Executive shall have the title of Executive
Chairman of the Company, including, without limitation, advising and otherwise
supporting the Chief Executive Officer of the Company (the “CEO”) in connection
with the CEO’s transition to such position and shall have the authorities,
duties and responsibilities customarily exercised by an individual serving in
this position in a corporation of the size and nature of the Company, and such
other authorities, duties and responsibilities as may be from time to time
delegated to him by the Board. The Executive shall faithfully and diligently
discharge his duties hereunder and use his best efforts to implement the
policies established by the Company. The Executive shall report to the Board.
Executive and the Company hereby acknowledge and agree that the Previous
Employment Agreement has been terminated in accordance with its terms as of
October 15, 2018.

 

2.            Time. The Executive shall devote such amount of his professional
time to the business affairs of the Company as may be required to fulfill the
duties of the Executive set forth under Section 1 hereof.

 

3.            Term. The Executive’s engagement shall be effective as of October
15, 2018 (the “Commencement Date”) and shall continue until December 31, 2018
(the “Term”).

 

4.            Compensation.

 

(a)Salary.

 

The Executive’s base salary for the Term will be at a rate of $36,667 per month
(such salary payable under this Section 4(a), the “Base Salary”) commencing on
November 1, 2018. The Base Salary shall be paid in accordance with the Company’s
payroll practices and policies then in effect.

 



 

 

 

(b)Bonus.

 

Executive shall not be eligible to receive any bonus in connection with his
employment hereunder.

 

(c)Fringe Benefits.

 

Executive shall be added or continued, as the case may be, as an insured under
the Company’s officers and directors insurance policy and all other policies
that pertain to officers and/or directors of the Company.

 

(d)Reimbursement of Expenses.

 

The Company shall pay to the Executive the reasonable expenses incurred by him
in the performance of his duties hereunder, including, without limitation,
expenses related to cell phones, smartphones and laptop computers and such other
expenses incurred in connection with business related travel or entertainment in
accordance with the Company’s policy, or, if such expenses are paid directly by
the Executive, the Company shall promptly reimburse the Executive for such
payments, provided that the Executive (i) properly accounts for such expenses in
accordance with the Company’s policy and (ii) has received prior approval by the
Board for major expenses.

 

5.            Termination of Employment.

 

(a)General.  The Executive’s employment under this Agreement may be terminated
without any breach of this Agreement only on the following circumstances:

 

(1) Death or Disability. The Executive’s employment under this Agreement shall
terminate upon his death or disability, as determined by the Board in good
faith.

 

(2) Good Reason. The Executive may terminate his employment under this Agreement
with or without good reason at any time upon written notice by the Executive to
the Company at least ten (10) business days prior to the effective date of such
termination.

 

(3) Cause. The Company may terminate the Executive’s employment under this
Agreement at any time for Cause. Termination for “Cause” shall mean termination
of the Executive’s employment because of the occurrence of any of the following
as determined by the Board:

 

(i)the willful and continued failure by the Executive to attempt in good faith
to substantially perform his obligations under this Agreement (other than any
such failure resulting from the Executive’s incapacity due to a disability, as
determined by the Board in good faith); provided, however, that the Company
shall have provided the Executive with written notice that such actions are
occurring and the Executive has been afforded at least twenty (20) days to cure
same;

 



 2 

 

 

(ii)the indictment of the Executive for, or his conviction of or plea of guilty
or nolo contendere to, a felony or any other crime involving moral turpitude or
dishonesty;

 

(iii)the Executive’s willfully engaging in misconduct in the performance of his
duties for the Company (including theft, fraud, embezzlement, and securities law
violations or a violation of the Company’s Code of Conduct or other written
policies) that is injurious to the Company, monetarily or otherwise; or

 

(iv)the Executive’s willfully engaging in misconduct other than in the
performance of his duties for the Company (including engaging, directly or
indirectly in activities deemed by the Board to be competitive with the business
activities conducted by the Company, soliciting or hiring any employee,
customer, licensor or licensee of the Company, or engaging in theft, fraud,
embezzlement, and securities law violations) that is materially injurious to the
Company or, in the good faith determination of the Board, is potentially
materially injurious to the Company, monetarily or otherwise.

 

For purposes of this Section 5(a)(3), no act, or failure to act, on the part of
the Executive shall be considered “willful,” unless done, or omitted to be done,
by him in bad faith and without reasonable belief that his action or omission
was in, or not opposed to, the best interest of the Company (including
reputationally).

 

(4) Without Cause. The Company may terminate the Executive’s employment under
this Agreement without Cause immediately upon written notice by the Company to
the Executive.

 

(b)Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement.

 

For purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and the date such termination shall take effect
(“Date of Termination”).

  

(c)Compensation Upon Termination.

 

(i)Termination for Cause or with or without good reason. If the Executive’s
employment shall be terminated by the Company for Cause or by the Executive with
or without good reason, the Executive shall receive from the Company: (a) any
earned but unpaid Base Salary through the Date of Termination, paid in
accordance with the Company’s standard payroll practices; and (b) reimbursement
for any unreimbursed expenses properly incurred and paid in accordance with
Section 4(e) through the Date of Termination (collectively, the “Amounts and
Benefits”), and the Company shall have no further obligation with respect to
this Agreement.

  



 3 

 

 

(ii)Termination without Cause. If, prior to the expiration of the Term, the
Company terminates the Executive’s employment hereunder without Cause, then the
Company shall (1) pay or provide the Executive the Amounts and Benefits and (2)
continue to pay the Executive’s Base Salary through the end of the Term as if
such termination had not occurred, in accordance with the Company’s payroll
practices and policies then in effect.

   

(iii)Termination upon Death or Disability.  In the event of the Executive’s
death or disability, the Company shall pay or provide the Amounts and Benefits
to the Executive’s estate or the Executive, as the case may be.

 

6.            Confidentiality. The Executive shall not divulge to anyone, either
during or at any time after the Term, any information constituting a trade
secret or other confidential information acquired by him concerning the Company,
any subsidiary or other affiliate of the Company, except in the performance of
his duties hereunder, including but not limited to its licensees, revenues,
business systems and processes (“Confidential Information”). The Executive
acknowledges that any Confidential Information is of great value to the Company,
and upon the termination of his employment, the Executive shall redeliver to the
Company all Confidential Information and other related data in his possession.

 

7.            Indemnification. The Company shall indemnify and hold harmless the
Executive against any and all expenses reasonably incurred by him in connection
with or arising out of (a) the defense of any action, suit or proceeding in
which he is a party, or (b) any claim asserted or threatened against him, in
either case by reason of or relating to his being or having been an employee,
officer or director of the Company, whether or not he continues to be such an
employee, officer or director at the time of incurring such expenses, except
insofar as such indemnification is prohibited by law. Such expenses shall
include, without limitation, the fees and disbursements of attorneys, amounts of
judgments and amounts of any settlements; provided that such expenses are agreed
to in advance by the Company. The foregoing indemnification obligation is
independent of any similar obligation provided in the Company’s Certificate of
Incorporation or Bylaws, and shall apply with respect to any matters
attributable to periods prior to the date of this Agreement, and to matters
attributable to the Executive's employment hereunder, without regard to when
asserted.

 



 4 

 

 

8.            Miscellaneous.

 

(a)This Agreement shall be deemed to be a contract made under the laws of the
State of New York and for all purposes shall be construed in accordance with
those laws. The Company and the Executive unconditionally consent to submit to
the exclusive jurisdiction of the New York State Supreme Court, County of New
York or the United States District Court for the Southern District of New York
located in the borough of Manhattan, for any actions, suits or proceedings
arising out of or relating to this Agreement and the transactions contemplated
hereby (and agree not to commence any action, suit or proceeding relating
thereto except in such courts), and further agree that service of any process,
summons, notice or document by registered mail to the address set forth below
shall be effective service of process for any action, suit or proceeding brought
against the Company or the Executive, as the case may be, in any such court.

 

(b)The Executive may not delegate his duties or assign his rights hereunder. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company other than pursuant to a merger or consolidation in
which the Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets or businesses of the Company and assumes the liabilities, obligations
and duties of the Company under this Agreement, either contractually or by
operation of law. For the purposes of this Agreement, the term “Company” shall
include the Company and, subject to the foregoing, any of its successors and
assigns. This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.

  

(c)The invalidity or unenforceability of any provision hereof shall not in any
way affect the validity or enforceability of any other provision. This Agreement
reflects the entire understanding between the parties.

 

(d)This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of the
Executive by the Company and contains all of the covenants and agreements
between the parties with respect to such employment in any manner whatsoever.
Any modification or termination of this Agreement will be effective only if it
is in writing signed by the party to be charged.

 

(e)This Agreement may be executed by the parties in one or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto.

 

9.            Tax Withholding. The Company may deduct and withhold from any
amounts payable under this Agreement such federal, state, local or other taxes
as are required or permitted to be withheld pursuant to any applicable law or
regulation.

 

10.          Notices. All notices relating to this Agreement shall be in writing
and shall be either personally delivered, sent by telecopy (receipt confirmed)
or mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

 



 5 

 

 

To the Company:

 

Iconix Brand Group, Inc.

1450 Broadway, 3rd Floor

New York, New York 10018

Attention: Mark Friedman, Chairperson, Compensation Committee

 

To the Executive:

 

Peter Cuneo

145 E. 81st Street

New York, NY 10028

 

[Signature Page Follows]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
15th day of October, 2018.

 

Iconix Brand Group, Inc.

  Executive       By: /s/ Mark Friedman   /s/ Peter Cuneo  

Mark Friedman

Chairperson, Compensation
Committee 

  Peter Cuneo

 

 

 



 7 

 